


Exhibit 10.6


PORTIONS OF THIS EXHIBIT MARKED BY AN (***) HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.


Second Amended Pricing Schedule (UltraDirect)


NOTE: THIS SECOND AMENDED PRICING SCHEDULE SUPERCEDES AND REPLACES THE FIRST
AMENDED PRICING SCHEDULE BETWEEN PEGASUS AND ORBITZ WORLDWIDE, LLC DATED APRIL
1, 2010.


This Second Amended Pricing Schedule is attached to and a part of the Master
Services Agreement with the Effective Date of August 8th, 2007, by and between
Pegasus Solutions, Inc. ("Pegasus") and Orbitz Worldwide, LLC ("Customer").


1. Definitions. All capitalized terms used in this Second Amended Pricing
Schedule but not defined herein shall have the meanings set forth elsewhere in
this Agreement. In addition, the following definitions shall apply for purposes
of this Second Amended Pricing Schedule:


(a)
Second Amended Pricing Schedule Effective Date means July 1, 2012.



(b)
Billing Period means the period of time to which a billing statement issued by
Pegasus relates.



(c)Measured Downtime means the actual measured Downtime (as defined in the
UltraDirect Services Schedule) in any calendar month.


(d) UltraDirect Net Reservations means the number of reservations transmitted
through the UltraDirect Interface (as defined in the UltraDirect Services
Schedule) during a particular time period, less the number of cancellations of
reservations transmitted through the UltraDirect Interface during the same time
period.
2.    UltraDirect Transaction Related Fees.


(a) Transaction Fee. Customer shall pay to Pegasus a fee with respect to each
calendar month that is equal to the difference between:


(i) the product of (a) aggregate number of UltraDirect Shopping Requests
(request counts not to include up to 3 million per day off-hours pre-fetch shop
requests) during the calendar month multiplied by (b) the fee amount of $(***);
and


(ii) The product of: (c) aggregate number of UltraDirect Net Reservations during
the calendar month multiplied by (d) $(***).


If the differential amount after applying the calculation above is less than or
equal to $0.00, then no transaction fee is payable by Customer to Pegasus for
the given calendar month.


(b) UltraDirect Net Reservation Fee. Pegasus shall pay a Net Reservation Fee to
Customer for each Net Reservation processed during that calendar month as
follows:



1

--------------------------------------------------------------------------------




Year 1
Month
Net Reservation
Fee for each Net Reservation
(pricing starts from first Net
Reservation)
Tier 1
July
128,000
$(***)
 
August
121,000
$(***)
 
September
112,000
$(***)
 
October
108,000
$(***)
 
November
104,000
$(***)
 
December
99,000
$(***)
 
January
96,000
$(***)
 
February
102,000
$(***)
 
March
119,000
$(***)
 
April
105,000
$(***)
 
May
108,000
$(***)
 
June
116,000
$(***)
 
 
 
 
Tier 2
By month
25% increase over Tier 1
$(***)
Tier 3
By month
50% increase over Tier 1
$(***)


Year 2
5% increase
 
 
 
 
July
134,400
$(***)
 
August
127,050
$(***)
 
September
117,600
$(***)
 
October
113,400
$(***)
 
November
109,200
$(***)
 
December
103,950
$(***)
 
January
100,800
$(***)
 
February
107,100
$(***)
 
March
124,950
$(***)
 
April
110,250
$(***)
 
May
113,400
$(***)
 
June
121,800
$(***)
 
 
 
 
Tier 2
By month
25% increase over Tier 1
$(***)
Tier 3
By month
50% increase over Tier 1
$(***)





For the avoidance of doubt, the Tier 2 Fee will be due if there is an increase
in the monthly transaction amount of 25% or more and Tier 3 Fees will be due if
there is an increase the monthly transaction amount of 50% or more.


By way of example:


Year 1


Tier 1: July - 128,000 X 0.25 = 160,000, will result in a $(***) rebate (Tier
2).

2

--------------------------------------------------------------------------------




Tier 1: July - 128,000 X 0.50 = 192,000, will result in a $(***) rebate (Tier
3).


Year 2


Tier 1: July - 134,400 X 0.25 = 168, 00, will result in a $(***) rebate (Tier 2)
Tier 1: July - 134,400 X 0.50 - 201,600, will result in a $(***) rebate (Tier 3)


Customer will not receive any UltraDirect Net Reservation Fees during any month
that customer fails to achieve Tier 1 Net Reservation levels.


3.     Hotel Content Database Usage Fee. Customer shall pay to Pegasus a monthly
fee as follows:


Monthly Reservations Target:
Hotel Content Download Fee Per Month
<Tier 1
$(***) per month
>Tier 1 < Tier 2
$(***) per month
>Tier 2 and <Tier 3
$(***) per month
> Tier 3
$(***) per month



4.     Service Level Credit/Incentive.


(a) If Measured Downtime is below the Downtime Commitment (as defined in Section
8(a) of the UltraDirect Services Schedule), Customer will pay Pegasus a fee
("Service Level Incentive Fee") equal to the product of (i) the quotient
(rounded down to the nearest integer) of (A) Downtime Commitment minus (B)
Measured Downtime; divided by (C) (***)%; multiplied by (ii) the product of
$(***) times UltraDirect Net Reservations attributable to that calendar month.
[(Downtime Commitment - Measure Downtime)/ (***)%) X ($(***) X UltraDirect Net
Reservations)]. Notwithstanding the foregoing, if the Measured Downtime exceeds
0.10%, Pegasus will not be entitled to a Service Level Incentive Fee.


(b) If Measured Downtime exceeds the Downtime Commitment, Pegasus will pay
Customer a fee
("Service Level Credit Fee") equal to the lesser of:


i.
The product of (i) (A) Measured Downtime minus (B) Downtime Commitment; divided
by (C) (***)%; multiplied by (ii) the product of $(***) times UltraDirect Net
Reservations attributable    to that calendar month [(Measured Downtime Downtime
Commitment)/ (***)%) X ($(***) X UltraDirect Net Reservations)]; OR



ii.
The product of (i) $(***) times (ii) UltraDirect Net Reservations attributable
to that calendar month/ [$(***) X UltraDirect Net Reservations].



In the event the Pegasus owes Customer a Service Level Credit Fee, Pegasus will
provide an estimate of the Fee by the seventh day of the month following the
month in which the Service Level Credit Fee was incurred. Furthermore, Pegasus
shall provide customer with monthly outage reports and corresponding Service
Level Credit Fees information for which Customer is eligible. In the event
Customer owes Pegasus any amounts under this Agreement, Pegasus will
offset/credit the Service Level Credit Fee specified above payable by Pegasus
against any such amounts owed to Pegasus by Customer, provided that Pegasus
provides Customer a report showing complete and accurate details and calculation
of the amounts payable by Pegasus and the amounts being offset hereunder.


5.     Geo Search and Geo Search Map Fees.


(a) Annual License Fee. If during any calendar year Customer utilizes the Geo
Search or Mapping functionality or an accessor of Customer's System(s) transmits
a Geo Search or Mapping request, Customer shall pay to Pegasus an amount equal
to any license fees charged to Pegasus for such utilization or transmission with
respect to such calendar year by the third party vendor of such functionality.



3

--------------------------------------------------------------------------------




(b)     Per Use Fee. Customer shall pay to Pegasus a fee with respect to each
Billing Period equal to the product of (i) the sum during such Billing Period of
the number of transmissions from Customer's System(s) of (A) Geo Search
requests, plus (B) Mapping requests, plus (C) requests to (1) pan, (2) zoom in,
(3) zoom out, (4) move up, (5) move down, (6) move right or (7) move left while
viewing the response to any Mapping request; multiplied by (ii) $(***).


(c) Change in Fees. If the per transmission amount charged to Pegasus by the
third party vendor of the Geo Search and Mapping functionality is increased, the
fee paid by Customer pursuant to paragraph 5(b) above shall be increased by the
same amount.


(d) Definitions. For purposes of this paragraph, "Geo Search", "Mapping" and
"Customer's System(s)" have the meanings set forth in the UltraDirect Services
Schedule.


6. Professional Services Fees. Customer shall pay fees to Pegasus for Pegasus'
performance of professional services at Pegasus' then-standard hourly rate for
such technical and/or professional services (not to exceed $(***) per hour) as
specified in the work order, statement of work or similar document executed by
Pegasus and Customer regarding the professional services performed.




7. Term. This Second Amended Pricing Schedule shall be effective as of the
Second Amended Pricing Schedule Effective Date and shall continue in effect
thereafter with respect to each Service that Pegasus provides pursuant to this
Agreement until such time as this Second Amended Pricing Schedule has been
terminated or replaced with respect to such Service. The Second Amended Pricing
Schedule and the Second Amended Services Schedule shall be coterminous.


8.     (***).


9. Assumptions. The parties acknowledge that the commercial terms of this Second
Amended Pricing Schedule were negotiated based on Customer's distribution mix as
of the Second Amended Pricing Schedule Effective Date. In the event the
distribution mix materially changes, the parties agree to conduct good faith
negotiations for new commercial terms.


PEGASUS SOLUTIONS, INC.
 
ORBITZ WORLDWIDE, LLC
 
 
 
 
 
By:
/s/ Chris Wichers
 
By:
/s/ Peggy Bianco
Name:
Chris Wichers
 
Name:
Peggy Bianco
Title:
Chief Sales Officer
 
Title:
GVP, Global Hotel Services
Date:
July 26, 2012
 
Date:
30 July 2012
 
 
 
 
 








4